Plaintiff seeks to recover wages lost as a result of defendant’s alleged failure to promote her from GS-11 to GS-12 when a vacancy arose which she claims she was qualified to fill. This case came before the court on a stipulation of the parties in which it is stipulated that judgment be entered for plaintiff, as set forth in the order of May 7, 1973 of the court which provided for entry of judgment for plaintiff for $6,963.84, of which $477.07 should be credited to plaintiff’s Civil Service Retirement Fund Account and $55.40 should be credited to plaintiff’s Federal Employees Group Life Insurance Account, and the balance should be paid to plaintiff. The court further ordered that plaintiff’s applicable records in the Defense Supply Agency, and/or the Civil Service Commission, be corrected to reflect plaintiff’s promotion to grade GS-12 effective August 25,1968, with periodic step-increases to grade GS-12/2, effective August 31, 1969, to grade GS-12/3, effective August 30,1970, and to grade GS-12/4, effective August 29,1971.